Exhibit 10.4

Execution Version

INCREMENTAL AMENDMENT NO. 1

This INCREMENTAL AMENDMENT NO. 1, dated as of March 5, 2019 (this “Incremental
Amendment”), is being entered into with respect to the Second Lien Term Loan
Agreement, dated as of February 7, 2019 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among HORNBECK OFFSHORE SERVICES, INC., a Delaware corporation (the
“Parent Borrower”), HORNBECK OFFSHORE SERVICES, LLC, a Delaware limited
liability company (the “Co-Borrower”), the Lenders party thereto, and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

A.    Section 2.09 of the Term Loan Agreement provides that Borrowers may, from
time to time, request Incremental Term Commitments in an aggregate amount not to
exceed the Incremental Available Amount subject to the terms and conditions set
forth therein.

B.    The Borrowers desire to incur Incremental Term Commitments pursuant to
Section 2.09 of the Term Loan Agreement in an aggregate principal amount of
$9,350,000 million (the “No. 1 Incremental Term Commitments”; and the Loans made
pursuant to the No. 1 Incremental Term Commitments, the “No. 1 Incremental Term
Loans”; and the Lenders providing the No. 1 Incremental Term Commitments, the
“No. 1 Incremental Term Lenders”) for purposes of Redeeming the Repurchased
Notes (as defined in the No. 1 Note Purchase Agreement referred to below).

C.    The No. 1 Incremental Term Lenders desire to provide the No. 1 Incremental
Term Commitments in the several amounts set forth on Schedule A hereto.

D.    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Term Loan Agreement.

In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1.    Incremental Amendment.

(a)    This Incremental Amendment is an “Incremental Amendment” referenced in
Section 2.09(e) of the Term Loan Agreement. Borrowers, the Administrative Agent
and the No. 1 Incremental Term Lenders hereby agree that the No. 1 Incremental
Term Commitments shall become effective upon the satisfaction of the conditions
set forth in Section 3 hereof (the date on which such conditions are satisfied,
the “Incremental Amendment Effective Date”). On the Incremental Amendment
Effective Date immediately after the establishment of the No. 1 Incremental Term
Commitments, each No. 1 Incremental Term Lender shall, on a several basis, make
No. 1 Incremental Term Loans to the Borrowers in the principal amount set forth
opposite such No. 1 Incremental Term Lender’s name on Schedule A hereto;
provided that the Borrowers agree that each No. 1 Incremental Term Lender’s
obligation to make a No. 1 Incremental Term Loan to the Borrowers as provided in
this Incremental Amendment shall be satisfied by the deemed delivery by such
No. 1 Incremental Term Lender of 100% of the proceeds of the No. 1 Incremental
Term Loans of such No. 1 Incremental Term Lender to the No. 1 Note Sellers (as
defined in Section 3 hereof) as specified in the applicable Borrowing Request in
satisfaction of the payment of the purchase price owed to such Note Seller under
the Note Purchase Agreement. The No. 1 Incremental Term Commitments shall be
decreased to $0 immediately after giving effect to the No. 1 Incremental Term
Loans as contemplated by the preceding sentence.



--------------------------------------------------------------------------------

(b)    Borrowers, the Administrative Agent and the No. 1 Incremental Term
Lenders hereby agree that the No. 1 Incremental Term Loans shall have terms
identical to those of the Loans outstanding under the Term Loan Agreement
immediately prior to the Incremental Amendment Effective Date (the “Existing
Term Loans”). After giving effect hereto on the Incremental Amendment Effective
Date, the No. 1 Incremental Term Loans shall be deemed to be Loans and the Loans
shall be deemed increased by the amount of the No. 1 Incremental Term Loans.
Without limiting the generality of the foregoing and notwithstanding anything in
the Term Loan Agreement to the contrary, the No. 1 Incremental Term Loans shall:
(i) constitute Indebtedness and have all of the benefits thereof, (ii) have
terms, rights, remedies, privileges and protections identical to those
applicable to the Existing Term Loans and (iii) be secured by the Liens granted
to the Collateral Agent for the benefit of the Secured Parties under the
Security Instruments. In furtherance of the preceding clause (ii), references in
Section 3.02(a) and Section 3.04(d) of the Term Loan Agreement to “Original Term
Loans” shall be deemed to include the No. 1 Incremental Term Loans.

(c)    The Administrative Agent shall update the Register to account for the
principal amount of the No. 1 Incremental Term Loans.

SECTION 2.    Representations and Warranties. To induce the other parties hereto
to enter into this Incremental Amendment, each Loan Party represents and
warrants to the Administrative Agent and each Lender party hereto that, on and
as of the Incremental Amendment Effective Date:

(a)    such Loan Party (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority, and the legal right, to make, deliver and perform this
Incremental Amendment and (iii) has taken all necessary corporate or other
action to authorize the execution, delivery and performance of this Incremental
Amendment;

(b)    this Incremental Amendment (i) has been duly executed and delivered on
behalf of such Loan Party and (ii) constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally, whether considered in a proceeding
at law or in equity; and

(c)    the execution, delivery and performance of this Incremental Amendment by
such Loan Party will not result in a violation by such Loan Party of any
requirement of law or any contractual obligation of such Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of its
Properties pursuant to any requirement of law or any such contractual
obligation, other than as contemplated by the Term Loan Agreement.

SECTION 3.    Conditions Precedent. The occurrence of the Incremental Amendment
Effective Date is subject to the following conditions:

(a)    the Administrative Agent shall have received signature pages for this
Incremental Amendment from each Loan Party and the No. 1 Incremental Term
Lenders;

(b)    (i) the Note Purchase Agreement dated as of the date hereof (the “No. 1
Note Purchase Agreement”) by and among the Parent Borrower and the Persons
identified as sellers party thereto (the “No. 1 Note Sellers”) shall have become
effective and (ii) the Administrative Agent and the No. 1 Incremental Term
Lenders shall have received a certificate from a Responsible Officer of the
Parent Borrower certifying that the conditions precedent set forth in Section 5
of the No. 1 Note Purchase Agreement have been satisfied;

 

- 2 -



--------------------------------------------------------------------------------

(c)    the Administrative Agent and the No. 1 Incremental Term Lenders shall
have received:

 

  (i)

a certificate of a Responsible Officer of the Parent Borrower certifying: (x) no
Event of Default shall have occurred and be continuing or would exist after
giving effect to the No. 1 Incremental Term Commitments and the use of proceeds
of the No. 1 Incremental Term Loans and (y) after giving effect to the No. 1
Incremental Term Commitments and the use of proceeds of the No. 1 Incremental
Term Loans, the representations and warranties of the Loan Parties set forth in
the Term Loan Agreement and the other Loan Documents shall be true and correct
in all material respects (without duplication of materiality) on and as of the
Incremental Amendment Effective Date with the same effect as though such
representations and warranties had been made on and as of such date; provided
that (a) to the extent that a representation and warranty specifically refers to
a given date or period, it shall be true and correct in all material respects as
of such date or period, as the case may be, and (b) the representations and
warranties contained in Section 7.04(a) of the Term Loan Agreement shall be
deemed to refer to the most recent financial statements furnished pursuant to
clause (a) of Section 8.01 of the Term Loan Agreement;

 

  (ii)

a certificate of the secretary or an assistant secretary of each Borrower and
each Guarantor setting forth resolutions of its board of directors, members or
partners with respect to the authorization of such Borrower or such Guarantor to
execute and deliver this Incremental Amendment and to enter into the
transactions contemplated hereby;

 

  (iii)

a solvency certificate from a Responsible Officer of the Parent Borrower, in
form and substance reasonably satisfactory to the No. 1 Incremental Term
Lenders, confirming the solvency (as contemplated in Section 7.19 of the Term
Loan Agreement) of the Parent Borrower, the Co-Borrower and the Guarantors,
taken as a whole, after giving effect to the transactions contemplated by this
Incremental Amendment; and

 

  (iv)

an opinion of Latham & Watkins LLP, special counsel to the Borrowers and the
Guarantors, and an opinion of Winstead PC, special collateral counsel to the
Borrowers and Guarantors, each in form and substance reasonably satisfactory to
the Administrative Agent and the No. 1 Incremental Term Lenders;

(d)    the Administrative Agent shall have received one or more Borrowing
Requests in accordance with Section 2.03 of the Term Loan Agreement (which
Borrowing Request(s) shall include the identity of the No. 1 Note Sellers to
whom the proceeds of the No. 1 Incremental Term Loans will be deemed to be
delivered);

(e)    arrangements satisfactory to the No. 1 Incremental Term Lenders shall
have been made for an amendment to the Fleet Mortgage to be duly executed and
submitted for recordation to the National Vessel Documentation Center, which
amendment shall be in form and substance satisfactory to the No. 1 Incremental
Term Lenders and shall provide for the addition of a copy of this Incremental
Amendment as an exhibit to the Fleet Mortgage; and

(f)    Borrowers shall have paid all amounts owed pursuant to Section 12.03 of
the Term Loan Agreement and all reasonable and documented out-of-pocket fees and
expenses incurred by the No. 1 Incremental Term Lenders, in each case in
connection with the provisions of the No. 1 Incremental Term Commitments.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 4.    Term Loan Agreement. Except as specifically provided hereby, the
Term Loan Agreement shall continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof. After the Incremental
Amendment Effective Date, any reference to the Term Loan Agreement in any Loan
Document shall mean the Term Loan Agreement as modified hereby and any reference
to a Lender shall include each No. 1 Incremental Term Lender. Except as
expressly set forth in this Incremental Amendment, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of any of the
terms, conditions, obligations, covenants or agreements contained in the Term
Loan Agreement or any other Loan Document in similar or different circumstances.
This Incremental Amendment shall be a Loan Document for all purposes.

SECTION 5.    Applicable Law. This Incremental Amendment shall be construed in
accordance with and governed by the law of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

SECTION 6.    Counterparts. This Incremental Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one contract. Delivery of an executed
signature page of this Incremental Amendment by facsimile or “pdf file”
transmission shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 7.    Reaffirmation. Notwithstanding the effectiveness of this
Incremental Amendment and the transactions contemplated hereby, (i) each Loan
Party acknowledges and agrees that each Loan Document to which it is a party is
hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Term Loan Agreement, as
supplemented hereby) and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Loan Documents with
respect to all of the Indebtedness.

SECTION 8.    Headings. The Section headings used herein are for convenience of
reference only, are not part of this Incremental Amendment and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Incremental Amendment.

[Signature pages to follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer HORNBECK OFFSHORE SERVICES, LLC By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page – Incremental Amendment



--------------------------------------------------------------------------------

HORNBECK OFFSHORE TRANSPORTATION, LLC HOS-IV, LLC HORNBECK OFFSHORE TRINIDAD &
TOBAGO, LLC HORNBECK OFFSHORE OPERATORS, LLC ENERGY SERVICES PUERTO RICO, LLC
HORNBECK OFFSHORE INTERNATIONAL, LLC HOS PORT, LLC HOS HOLDING, LLC HOI HOLDING,
LLC By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page – Incremental Amendment



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By:  

/s/ Nicole Kroll

Name:   Nicole Kroll Title:   Assistant Vice President

 

Signature Page – Incremental Amendment